Citation Nr: 1423811	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee/tibia fracture residual disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty for training with the National Guard from August 2007 to December 2007 and on federalized active duty from June 2008 to July 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The critical questions that remain following the Veteran's most recent (May 2013) VA examination, include whether or not there is instability of the right knee (and if so, the degree of such and when the degree(s) of instability became manifest).  At the October 2013 hearing, it was noted that the Veteran wore a knee brace.  He testified that the knee continues to give out and that he is unable to move laterally due to the disability.  The report of the May 2013 examination is silent for complaints of instability; results of stability testing (i.e., Lachman, posterior drawer, and valgus/vargus tests) were not reported.  Another examination that addresses these questions is needed.  

Furthermore, the Veteran testified that he has received treatment for his right knee at various VA medical centers (VAMC), including at the Philadelphia, Camden and Coatesville VAMCs (records of which have not been associated with the record).  Records of such treatment are pertinent evidence in this matter, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record updated records of all VA treatment the Veteran has received for his right knee disability (to include all records from the Camden VAMC; records from the Philadelphia VAMC from April 2014 to the present; and records from the Coatesville VAMC from June 2011 to the present). 

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his right knee disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should also comment as to whether there is subluxation or instability and, if so, the degree of such.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

